MEMORANDUM **
John V. Dommisse appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants conspired to deprive him of his constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We affirm.
The district court properly concluded that the Rooker-Feldman doctrine barred Dommisse’s action because it is a “forbidden de facto appeal” of a state court decision, and raises constitutional claims that are “inextricably intertwined” with that prior state court decision. Id. at 1158; see also Bianchi v. Rylaarsdam, 334 F.3d 895, 900 n. 4 (9th Cir.2003) (explaining that under the Rooker-Feldman doctrine, “[i]t is immaterial that [the plaintiff] frames his federal complaint as a constitutional challenge to the state court[’s] decision[ ], rather than as a direct appeal of [that decision]”).
Dommisse’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appi'opriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.